 

FIRSTFIRE GLOBAL OPPORTUNITIES FUND LLC

1040 First Avenue, Suite 190

New York, NY 10022

 

June 10, 2016

 

eWELLNESS HEALTHCARE CORPORATION

11825 Major Street

Culver City, California 90230

Attention: Darwin Fogt

 

Reference is made to the $275,000 senior convertible promissory note, dated
December 7, 2015 (the “Note”) issued by eWELLNESS HEALTHCARE CORPORATION., a
Delaware corporation (referred to herein as “Borrower”) to FIRSTFIRE GLOBAL
OPPORTUNITIES FUND LLC (referred to herein as the “Lender”). All capitalized
terms not otherwise defined herein shall have the meaning assigned to them in
the Note.

 

Please be advised that Lender hereby agrees to extend the Maturity Date of the
Note from June 7, 2016 to [  ], 2016. Additionally, the Lender agrees to extend
the date required to raise additional capital, as set forth in Section 3.19 from
120 days from the Listing Date to [  ] days from the Listing Date.

 

Except as amended hereby, all of the other terms and conditions of the Note and
related Note Purchase Agreement between the Borrower and the Lender shall remain
in full force and effect.

 

Please confirm your acceptance of the foregoing arrangements.

 

Very truly yours,

 

FirstFire Global Opportunities Fund LLC         By:     Name; Eli Fireman  
Title:           Accepted and agreed to:         eWellness Healthcare
Corporation         By     Name: Darwin Fogt   Title: CEO  

 

 

 

 

